I concur with the majority opinion in so far as the finding of negligence on the part of the railroad company is concerned and in so far as the absence of negligence on the part of Mrs. Arnold is concerned. I further agree with the majority opinion that the award to Mrs. Arnold in the sum of $5,000 is reasonable.
However, I disagree with the majority opinion to the effect that plaintiff Hugh Arnold was guilty of negligence which contributed to this accident. I am not unmindful of the general rule that a motorist is required to drive slowly enough and to have his car under such control as to be able to stop within the distance illuminated by his headlights. Nevertheless, there are exceptions to this general rule depending on the particular circumstances existing in the particular case. In this case it is clearly shown by the evidence that the obstruction at the grade crossing whereon the accident occurred consisted of an oil tank car which was difficult to see at night because of its size, shape, position and the fact that its surface did not reflect light from the driver's headlights, and especially so on the night of this accident, which, in addition to being a dark night, was an extremely foggy night. Moreover, the obstruction was one which the motorist could not be reasonably expected to anticipate, for the reason that he was not familiar with the road on which he was travelling, and with the fact that a railroad traversed said road, and for the further reason that in view of the weather conditions and the darkness of the night it was impossible for him to see any warning signs of a railroad crossing, regardless of the rate of speed at which he was travelling. The only ground for holding this plaintiff guilty of contributory negligence under those circumstances would be that he was travelling at an excessive rate of speed. The testimony shows that he was travelling at a speed of from 13 to 35 miles per hour, and the majority opinion reaches the conclusion that he was travelling at an excessive speed because of the damage which was done to the front of his car as a result of the collision with the railroad tank car. I cannot agree with the theory of the majority opinion, because I feel that the collision and the resulting damage to those plaintiffs would have occurred whether the speed of the automobile was 13 miles per hour or was 35 miles per hour.
It is my opinion that this case falls within the exception to the general rule as set forth in Squyres v. Baldwin et al., La. App., 181 So. 584, 585 and 191 La. 249, 185 So. 14. I therefore respectfully dissent in so far as plaintiff Hugh Arnold is concerned. *Page 82